Citation Nr: 1632311	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for ischemic heart disease, coronary bypass surgery and atrial fibrillation, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for a stomach condition.

7.  Entitlement to service connection for an esophageal condition.

8.  Entitlement to service connection for diverticulitis of the colon.

9.  Entitlement to service connection for loss of the left kidney.

10.  Entitlement to service connection for a dental disorder due to trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was later transferred to the Oakland, California RO.

The Veteran was scheduled for a videoconference hearing before the Board in August 2016.  However, in a June 2016 letter, he withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a January 2014 communication, the Veteran claimed atrial fibrillation as secondary to the service-connected PTSD.  Because this diagnosis relates to the Veteran's claimed heart disability, outlined above, the diagnosis has been included in the present claim before the Board.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has considered whether entitlement to a total disability evaluation based upon individual unemployability has been raised.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, VA examination in January 2013, the latest evidence of record relating to the Veteran's employment status shows that the Veteran was working managing properties.  See id.  As such, the Board does not conclude that entitlement to a TDIU has been raised at this time, despite the notation that the Veteran experiences difficulties in the work environment. 

The record raises a claim of entitlement to service connection for a dental disability for purposes of eligibility for outpatient treatment.  However, a review of the claims folder reveals that this claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for ischemic heart disease, coronary bypass surgery and atrial fibrillation, to include as secondary to service-connected PTSD, and entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood, but not obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene, and it has not caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.

2.  Throughout the applicable period, the Veteran has had hearing loss in the right ear with a Numeric Designation of IV and hearing loss in the left ear with a Numeric Designation of IV.

3.  Acid reflux is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A stomach condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  An esophageal condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  Diverticulitis of the colon is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  Loss of the left kidney is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  The Veteran's dental trauma has not manifested by the loss of substance of the maxilla or mandible due to trauma or osteomyelitis during his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85 Diagnostic Code 6100, Tables VI, VIa, VII, 4.86 (2015).

3.  The criteria for service connection for acid reflux are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for stomach condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for an esophageal condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for diverticulitis of the colon are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  The criteria for service connection for loss of the left kidney are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for a dental disorder due to trauma for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant compliant pre-adjudication notice by a letter dated in August 2012. 

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran adequate examinations, and obtained medical opinions as to the etiology and severity of the disabilities involved in the present appeal.  VA need not obtain a VA examination with respect to the issues of entitlement to service connection for acid reflux, a stomach condition, an esophageal condition, diverticulitis of the colon and for loss of the left kidney because there is no competent indication that these disabilities are attributable to service and there is adequate evidence of record to address these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the dental claim for compensation purposes, the examination report is adequate to address the claim.  As discussed below, the Veteran does not have a compensable dental disability, notwithstanding the examiner's inability to address the etiology of post-service lost teeth due to an absence of historical dental records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  
The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

General Laws and Regulations Governing Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD Evaluation

The Veteran's PTSD is in receipt of a 50 percent initial rating, under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Almost all mental health disorders, including adjustment disorders, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  See, too, 79 Fed. Reg. 45094 (Aug. 4, 2014) (amending the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the DSM-IV, with references to the Fifth Edition (DSM-5), applicable to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014).  The Board recognizes that VA has amended the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations; however, while the DSM-5 no longer requires the use of GAF scores to assess quantitive assessment of overall functioning, the Board nonetheless finds that those GAF scores presented in the record assist in illuminating the Veteran's level of disability.

According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id. A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

Further, while an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Shortly after he filed his claim for service connection of PTSD, the Veteran was afforded a VA examination in January 2013, which resulted in an assessment of PTSD.  In terms of occupational and social impairment, the examiner specifically found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

At the time of the January 2013 examination, the Veteran related that he had been married for 41 years.  He stated that following service, he was able to get along well with most people, although a few irritated him.  He was able to control his behaviors most of the time.  In terms of employment, the Veteran related that he worked as a truck driver until 1 or 2 years prior, when he retired from that job.  He was then working as a resident manager of a mobile home park.  He explained that he had experienced symptoms of PTSD throughout his post-service life, but did not seek any clinical help, until then.  

Objective examination indicated several symptoms, including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood.  He was capable of managing his financial affairs.  The examiner assigned a GAF score of 55.  

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of the entire record indicates that a preponderance of the evidence is against a claim for a rating in excess of 50 percent.  From the preceding recordation of symptoms associated with PTSD experienced by the Veteran, he has none of the symptoms set forth in the criteria for a 70 percent evaluation.  No medical evidence of record identifies suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances or inability to establish and maintain effective relationships.  Although the Veteran does appear to be prone to irritability on occasion, these manifestations have not been shown to be so severe as to result in periods violence.  The Board finds that the weight of the evidence does not demonstrate symptoms or impairment of PTSD so severe as to result in deficiencies in most areas, such as judgment, thinking, family relations, work and mood.  Therefore, the Board concludes that the Veteran's PTSD symptoms and impairment have not manifested, when compared with 38 C.F.R. § 4.130, Diagnostic Code 9411, to the extent necessary for the next highest rating of 70 percent.

The Board notes that the Veteran was assigned a GAF score of 55, suggesting moderate impairment in social, occupational or school functions.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a scale reflecting the 'psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness' under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  GAF scores of 51 to 60 are indicative of moderate symptoms such as a flat affect or occasional panic attacks, or moderate difficulty in social or occupational functioning (i.e., few friends, conflicts with peers).  See the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); see also 38 C.F.R. § 4.130.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

Under these circumstances, the Board finds that the symptomatology does not meet the criteria prescribed for a 70 percent or greater evaluation.  Likewise, as there is obviously not total occupational and social impairment, a 100 percent evaluation is not warranted.  At no time has the evidence demonstrated that a higher evaluation is warranted.  Fenderson, supra. 

Bilateral Hearing Loss

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  Tables VI (or VIa) and VII are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  Each ear is to be separately evaluated. 38 C.F.R. § 4.86(b).

Shortly after he filed his claim,  the Veteran was afforded a VA audiologic examination in November 2012.  On VA audiological testing pure tone thresholds, in decibels, were as follows:


	(CONTINUED ON NEXT PAGE)






HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
70
85
LEFT
30
40
65
75
80

Pure tone averages were 66 for the right ear and 65 for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear.  In terms of functional impact, the Veteran related difficulty hearing at the dinner table, on the phone, watching television, in conversation, listening to males and females, in restaurants, at family gatherings, when someone whispered and when riding in a car.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  The examiner found little impact, however, with the use of hearing aids.

An evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted under the circumstances.  The October 2012 VA audiometrics yield a Numeric Designations of IV for each ear affected by hearing loss.  38 C.F.R. § 4.85, Table VI.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a 10 percent, but no greater, evaluation.  This has been true throughout the course of this appeal.  Accordingly, an evaluation in excess of 10 percent is not warranted.  Fenderson, supra. 

The results of the audiologic evaluations do not require consideration under the regulation pertaining to exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  None of the above-outlined audiometrics show puretone thresholds in the four specified frequencies at 55 dB or more and no puretone thresholds measure 70 dB or more at 2000 Hz.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected conditions are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss and PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria for evaluation of bilateral hearing loss particularly contemplate his specific symptoms of having difficulty hearing in real life settings, such as those described by the Veteran.  The criteria related to PTSD specifically contemplate the Veteran's PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood.  Therefore adequately address the severity of the condition.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is in effect for bilateral hearing loss and PTSD.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of these disabilities based upon their symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  There is no indication in the record that the Veteran is rendered unemployable due to his service-connected PTSD or hearing loss and the Veteran has not asserted that he is unemployable.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


Service Connection, Acid Reflux, Stomach Condition, Esophageal Condition, Diverticulitis of the Colon and Loss of Left Kidney

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has acid reflux, a stomach condition, an esophageal condition, diverticulitis of the colon and loss of the left kidney, all attributable to service.  He particularly points to his service as a Boiler Operator during his service aboard the USS Pittsburgh (CA-72), and has related exposure to chemicals.  

A review of the Veteran's service treatment records reflects no complaints or indication of acid reflux, a stomach condition, an esophageal condition, diverticulitis or of a left kidney disorder.  At discharge, examination of the Veteran was normal in all spheres.  See July 1954 Report of Medical Examination.

Of record is a May 1993 VA general medical examination report.  The report reflects a history of vagotomy for peptic ulcer disease in 1972, with the disease asymptomatic since then.  The report does not reflect any acid reflux, a stomach condition, an esophageal condition, diverticulitis or kidney problems. 

Thereafter, VA records dating back to the late 1990s document a history of gastroesophageal reflux disease (GERD) and diverticulitis.  They also reflect that in January 2002, the Veteran was assessed as having a tumor of the left kidney.  At that time, he underwent a left nephrectomy, i.e. his left kidney was removed.  

Entitlement to service connection for acid reflux, a stomach condition, an esophageal condition, diverticulitis of the colon and loss of the left kidney is not warranted.  A review of the medical evidence documents a post-service history of peptic ulcer disease, GERD and diverticulitis.  The Board interprets these diagnoses as relating to the claimed acid reflux, stomach condition and esophageal condition.  However, to the extent that these disabilities have been assessed, there is no indication that they are attributable to, or were incurred in, service.  Likewise, although diverticulitis and loss of the left kidney have been assessed, there is no indication that these disabilities are attributable to, or incurred in, service.  Peptic ulcer disease, GERD diverticulitis and a left kidney tumor with removal thereof, were not assessed or treated until many years following the Veteran's discharge.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  No competent evidence suggests that any of the Veteran's claimed disabilities are the result of his service as a Boiler Operator.  The Board acknowledges that the Veteran believes his disabilities are related to this service; however, the Veteran is not competent to address the complex etiology of these conditions, which manifested well after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, there being no competent evidence to indicate that any of these disabilities are attributable to, or incurred in, service, the claims must be denied.  Gilbert, supra.


Dental Trauma

The Veteran contends that he has a dental condition related to a dental injury in service.  He relates that during his period of service, he was assaulted and lost several teeth as a result.  A review of the Veteran's dental records reflects such a history, and that the Veteran was fitted with a partial denture to replace teeth 7, 8 and 9.  Thus, dental injury is conceded. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 3 8 C.F.R. § 3.303(d). The Veteran's dental condition is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

As discussed above, the AOJ has not adjudicated the issue of entitlement to service connection for a dental disorder due to trauma for the purpose of receiving dental treatment.  As such, that issue is not before the Board for consideration and has been referred to the AOJ for appropriate action.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

The Veteran was afforded a VA dental examination in October 2012.  The examiner noted that the claims file, to include dental service treatment records, had been reviewed.  The examiner also noted the Veteran's in-service dental trauma which included removal of teeth 7, 8 and 9 as well as the placement of the fixed partial denture on teeth numbers 7 to 9.  He documented the Veteran's report of being assaulted with resultant loss of these teeth.

Upon physical examination, the examiner indicated that there was no loss of bone of the maxilla or mandible not due to edentulous atrophy or periodontal disease. There was no loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity. The masticatory surfaces were able to be restored by suitable prosthesis. There was no evidence of osteoradionecrosis or osteomyelitis.  Moreover, tooth loss was not due to loss of substance of body of maxilla or mandible without loss of continuity.  The examiner did not document any other significant diagnostic test findings and/or results.  In terms of additional tooth loss, the examiner remarked that without further dental records, he could not relate any such tooth loss to service or the loss of teeth shown in the service records. 

The Board finds that the October 2012 VA examination report is of great probative value as it was based on examination of the Veteran and consideration of his medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that there are no findings contrary to the VA examination report.

The Board finds that, despite the Veteran's loss of teeth numbers 7, 8 and 9 during service, the record does not show that he sustained any damage to his maxilla or mandible, or suffered any other impairment involving the mandible, ramus, or maxilla, during service.  

As to the Veteran's statements that his dental condition is related to service, the Veteran is competent to testify to his symptoms and what happened in service, as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson,451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Veteran, as a lay person, is not shown to have the medical training or expertise to provide a complex medical opinion with regard to the claimed dental disorder and Board finds that the lay assertions in that regard are of minimal probative value and outweighed by the objective evidence which is absent a finding of such.

For these reasons, the Board finds that the claim for service connection for a dental disorder due to trauma, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for a stomach condition is denied.

Entitlement to service connection for an esophageal condition is denied.

Entitlement to service connection for diverticulitis of the colon is denied.

Entitlement to service connection for loss of the left kidney is denied.

Entitlement to service connection for a dental disorder due to trauma for compensation purposes is denied.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Veteran claims that he has a cardiac and cardiovascular disability either caused or aggravated by PTSD.  In July 2014, the Veteran was afforded a VA examination to address the relationship, if any, between atrial fibrillation and the service-connected PTSD.  Examination resulted in a negative etiological opinion, with the examiner finding no causal relationship between the two.  However, the examiner did not address the remaining claimed cardiac disabilities or hypertension.  Nor did the examiner address the question of aggravation.  Thus, the examination report must be returned.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain a medical opinion indicating whether it is at least as likely as not (i.e., 50 percent or more probable) that his heart and cardiovascular problems (including coronary artery disease, i.e. ischemic heart disease, atrial fibrillation and hypertension) are attributable to his military service, and in particular whether it is at least as likely as not these disabilities are proximately due to, the result of, or chronically aggravated by the already service-connected PTSD.

Inform the designated examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


